127 U.S. 482 (1888)
HEGLER
v.
FAULKNER.
No. 283.
Supreme Court of United States.
Submitted May 3, 1888.
Decided May 14, 1888.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF NEBRASKA.
*483 Mr. J.W. Denver and Mr. T.H. Broady for plaintiff in error.
Mr. T.M. Marquett and Mr. Isham Reavis for defendants in error.
MR. JUSTICE MILLER delivered the opinion of the court.
This is a writ of error to the Circuit Court of the United States for the District of Nebraska.
There is in the record presented here a transcript showing that the action was first brought October 4, 1878, in the District Court of Richardson County, in the State of Nebraska, in which the original petition or declaration was filed. The suit was to recover the possession of a tract of land situated in that county, containing 320 acres, and for rents and profits alleged to be of the value of $2500. The defendants entered their appearance on May 6, 1879, and leave was granted them to answer in thirty days. The plaintiff was ruled to reply in fifty days, and the cause continued. An answer was filed May 17, 1879, and this appears to have been done in the Circuit Court of the United States for the District of Nebraska, in which all the subsequent proceedings in the progress of the cause were taken.
There is no evidence of any petition or order for the removal of the case into this latter court from the state court sitting in the county of Richardson, nor is there any statement anywhere of the citizenship of the parties. It appears that a trial was thereafter had and a verdict rendered for the defendants. The only attempt made to show any jurisdiction in the Circuit Court, in which that trial took place, is a short stipulation between the parties made in that court December 8, 1882, by which it was agreed that the amount in controversy in the action exceeded five thousand dollars.
A judgment in favor of the defendants was entered upon this verdict, to which the present writ of error is directed. It is very clear that this verdict and judgment must be set aside, because the Circuit Court had no jurisdiction of the case.
The judgment of the court below is reversed, and the case remanded for further proceedings.